     Case 3:20-cv-01003 Document 1-1 Filed 09/30/20 Page 1 of 7 Page ID #4




                                             EXHIBIT A

State of Illinois              )
                               ) ss
County of St. Clair            )

                UNSWORN DECLARATION UNDER PENALTY OF PERJURY
                   IN SUPPORT OF COMPLAINT FOR FORFEITURE

        I, Joseph R. Beliveau, declare under penalty of perjury the following:

        At all relevant times, I have been a Task Force Officer (TFO) with the United States

Postal Inspection Service (USPIS). The contents of this Declaration are based on information

provided to me during the course of my investigation from participants in the criminal activity,

from other witnesses, and from other law enforcement officers.

        1. On or about July 18, 2019, while reviewing United States Postal Service (USPS)

business records eight inbound parcels which were being mailed to the St. Louis Metro East Area

where located. The eight parcels were all being sent from different zip codes but all in close

proximity of Los Angeles, California. Based on training and experience, agents know that Los

Angeles, California is a known source narcotics distribution location. Based on training and

experience, agents are also aware that drug distributors often ship multiple parcels at one time from

different post offices located in relatively close proximity of each other. Drug distributors utilize

this method to avoid detection and having their entire shipment seized by law enforcement

officials.

        2. The eight inbound parcels were being shipped to multiple addresses and had different

return addresses. Based on training and experience, agents are aware that this is another tactic

used by drug distributors to avoid detection by law enforcement officials. The parcels were

addressed to two separate addresses in Caseyville, Illinois. The parcels had return addresses in

Lawndale, California and Gardena, California.
    Case 3:20-cv-01003 Document 1-1 Filed 09/30/20 Page 2 of 7 Page ID #5




       3. Based on the indicators of these parcels, agents believed the packages were coming

from a Drug Trafficking Organization (DTO). Therefore, agents began attempting to identify the

individuals involved and monitor any suspicious parcels being shipped from the Los Angeles area

to the Caseyville area. Agents also began monitoring parcels being shipped from the Caseyville

area to the Los Angeles area.

       4. Later that same month, while reviewing USPS business records, agents identified a

USPS Priority Mail Express Parcel #EJ005104458US being shipped from Collinsville, Illinois to

Los Angeles, California. Based on available USPS business records agents were unable to identify

the recipient’s name on the parcel but were able to determine the parcel was being mailed to an

address in Los Angeles, California. Although agents were unable to identify any of the return

address information, they confirmed through USPS business records that the same individual

attempting to determine the status of the parcels shipped on July 19, 2019 was also attempting to

determine the status of this parcel, which confirmed this package was related to the July 19, 2019

packages. USPS business records further identified the email address which was attempting to

determine the status of USPS Priority Mail Express Parcel #EJ005104458US. The email address

was identified as: briantolley32@yahoo.com. A review of available databases identified the

following individual associated with the email address briantolley32@yahoo.com: Brian W.

TOLLEY, with a residence in Caseyville, Illinois.

       5. A review of USPS business records indicated between July 19, 2019 and January 29,

2020, in excess of eighty (80) parcels were shipped to TOLLEY’s residence in Caseyville, Illinois.

       6. A further review of USPS business records identified outbound parcels that appeared

to have a cause and effect relationship to the inbound parcels being delivered to TOLLEY’s

residence in Caseyville, Illinois. Through knowledge, training and experience, agents know that

                                                 2
     Case 3:20-cv-01003 Document 1-1 Filed 09/30/20 Page 3 of 7 Page ID #6




payment for illegal drugs is expected and is made to the source of illegal drugs through one of a

number of ways, including but not limited to electronic transfers, bank deposits, electronic

transfers, the purchase of money orders and the bulk shipment of United States Currency through

the USPS or other commercial parcel carriers. Based on that knowledge, training and experience

agents believed these outbound parcels contained payment for the inbound parcels which agents

further believed contained illegal narcotics. These outbound parcels were mailed to an address in

Valley Village, California.

       7. A review of USPS business records indicated in excess of 20 suspicious parcels were

shipped from the Caseyville, Illinois area to the Valley Village, California address between July

19, 2019 and January 29, 2020.

       8. On January 29, 2020, agents identified a parcel being mailed to the Valley Village,

California address. The Priority Mail Express parcel EJ225302974US was mailed from the

Fairview Heights, Illinois Post Office. The parcel was addressed to “Pele KIZY, 5444 Bellingham

Ave. #10. Valley Village, CA 91607,” with the return address of TOLLEY in Caseyville, Illinois

and a telephone number that was later determined to be registered to TOLLEY. Due to several

indicators on the parcel and a positive canine alert, agents applied for and obtained a Federal

Search Warrant for the parcel in the Southern District of Illinois. The subsequent search of the

parcel revealed $3,500.00 United States Currency concealed within the parcel which was seized

and is pending civil administrative forfeiture.

       9. On February 4, 2020, agents identified an additional parcel being mailed to 5444

Bellingham Avenue #10, Valley Village, California. The Priority Mail parcel 9505 5112 4858

0035 2956 85 was mailed from the Fairview Heights, Illinois Post Office. The parcel was

addressed to “Pele KIZY, 5444 Bellingham Ave. #10, Valley Village, CA 91607,” with the return

                                                  3
     Case 3:20-cv-01003 Document 1-1 Filed 09/30/20 Page 4 of 7 Page ID #7




address of TOLLEY in Caseyville, Illinois. Due to several indicators on the parcel and a positive

canine alert, agents applied for and obtained a Federal Search Warrant through the Southern

District of Illinois. The subsequent search of the parcel revealed $10,025.00 in United States

Currency concealed within the parcel which was seized and is pending civil administrative

forfeiture.

        10. After this second seizure, no additional parcels have been shipped via USPS to 5444

Bellingham Avenue #10, Valley Village, California from the Caseyville, Illinois area.

Furthermore, the names KIZY and TOLLEY have not been used on any parcels after the February

4, 2020 seizure.

        11. On March 5, 2020, agents identified a suspicious inbound parcel being mailed to a

residence in Belleville, Illinois. The parcel had an assigned tracking number of 9505 5130 1001

0063 6624 85. The parcel was addressed to Stephanie Kritner, with a return address of Kids

Fundamentals, 11549 Addison Street, North Hollywood, California 91601. Agents know based

on intelligence gathered during the investigation that Stephanie Kritner does not associate with the

address in Belleville, Illinois. A review of available databases revealed no record of Stephanie

Kritner anywhere in the United States. A review of the California Secretary of State Business

inquiry revealed no record of Kids Fundamentals being an active business in the State of

California.   However, agents located a company called Kids for Fundamentals.              Kids for

Fundamentals’ business license was suspended in 2012. Agents know based on training and

experience that narcotics distributors often use fictitious names and pay shipping fees with United

States Currency in an attempt to avoid detection by law enforcement officers.

        12. Agents established surveillance on the residence in Belleville, Illinois. At



                                                   4
     Case 3:20-cv-01003 Document 1-1 Filed 09/30/20 Page 5 of 7 Page ID #8




approximately 11:59 hours, a mail carrier arrived at the residence and delivered the parcel assigned

tracking number 9505 5130 1001 0063 6624 85. The mail carrier placed the parcel on the front

porch and left the area. At approximately 13:15 hours, a dark colored passenger car arrived and

parked in the driveway. A white female exited the passenger vehicle and eventually took

possession of the parcel. The white female placed the parcel in the trunk of her vehicle and drove

out of the subdivision.

       13. O’Fallon Police Officer Hesselbacher stopped the vehicle based on its heavily tinted

windows in violation of the Illinois Vehicle Code. The traffic stop was conducted near the entrance

to the O’Fallon Sports Park near Obernuefemann Road. Officer Hesselbacher spoke with the

driver and advised her of the violation. During the stop, the driver appeared to be extremely

nervous. Officer Hesselbacher asked if she had anything illegal in her vehicle. The driver stated

that she was in possession of marijuana and a consensual search of the vehicle was conducted.

The search revealed the above-mentioned parcel still in the trunk next to various other forms of

marijuana. A search of the parcel revealed that it contained approximately ten (10) pounds of THC

vape cartridges.

       14. As part of the investigation, agents obtained and reviewed Bank of America records for

Pele KIZY’s personal checking account and personal savings account. KIZY owns and has

signature authority over both of these accounts.

       15. After analyzing KIZY’s personal checking account at Bank of America agents

determined the following:

           a. The account was opened on or about September 29, 2005.

           b. From on or about April 29, 2019 through March 5, 2020, this account received

               transfers from TOLLEY totaling $91,510.00 ($34,730.00+$56,780.00):

                                                   5
    Case 3:20-cv-01003 Document 1-1 Filed 09/30/20 Page 6 of 7 Page ID #9




                       i. From March 4, 2019 through March 27, 2020, KIZY received thirty-

                            two (32) even dollar deposits totaling $49,710.00 from Cash App with

                            reference to KIZY. As noted above, TOLLEY made twenty-six (26)

                            even dollar debit card payments between $5.00 and $2,550.00 using the

                            Cash App payment transfer system to KIZY in the total amount of

                            $34,730.00.

                      ii. From March 4, 2019 through March 5, 2020, KIZY received thirty-two

                            (32) of Zelle payments totaling $56,780.00 originating from TOLLEY’s

                            Bank of America checking account.

       16. After analyzing KIZY’s personal savings account at Bank of America agents

determined the following:

           a. The account was opened on or about January 18, 2008.

           b. From on or about March 19, 2019 through March 19, 2020, this account had total

               deposits and credits of $37,223.43. Inter-Bank of America account transfers made

               up $28,014.22 (approximately 75%) of all the amounts deposited during that same

               period. Of these Inter-Bank of America account transfers, $28,000.00 in transfers

               originated from KIZY’s personal checking. The remaining deposits totaled

               $9,178.42 (approximately 25%) which were counter credit deposits made at a Bank

               of America branch location in North Hollywood, California.

       17. On or about April 20, 2020, agents applied for and obtained a Federal Seizure

Warrant through the Southern District of Illinois for any and all funds not to exceed $91,510.00

from KIZY’s Bank of America accounts.

       18. Based on the foregoing, declarant believes that the subject-matter $91,510.00 in

                                                  6
    Case 3:20-cv-01003 Document 1-1 Filed 09/30/20 Page 7 of 7 Page ID #10




United States Currency is property which constitutes money furnished or intended to be furnished

by a person in exchange for a controlled substance, or proceeds traceable to such an exchange, or

money used to facilitate a violation of 21 U.S.C. ' 801 et seq.

       Pursuant to 28 U.S.C. ' 1746(2), I declare under penalty of perjury that the foregoing is

true and correct.

       Executed on this 30th day of September, 2020.

                                                      ________________________________
                                                      JOSEPH R. BELIVEAU
                                                      United States Postal Inspector Task
                                                      Force Officer




                                                  7
